 

Exhibit 10.111

 



 [image_001.jpg] Document Number:
Cage Code:
Original Issue:
Release Date:
Issue: 75-0356
46EN8
2/4/2014
2/11/2014
1


  

Statement of Work

 

for

 

Microfluidic Bioagent Autonomous Networked Detector (M-BAND)

 

Joint United States Forces Korea Portal and Integrated Threat Recognition
(JUPITR) Program System Refurbishment

 

 

 

Signatures Dept.  # Date Prepared by:   Michael D Tissandier WPE 4Feb14 Project
Engineer:  Michael D Tissandier WPE 4Feb14 Systems Engineer: WSS   Program
Manager: Souzan Thoresen WPM 4Feb14 Manufacturing Engineer:  Greg Traeger WMU
4Feb14 Product Assurance:  Tim Kucij WQE 4Feb14 Configuration Management:  Mark
Doerning WAD 4Feb14

 

WARNING

THIS DOCUMENT IS THE PROPERTY OF UTC AEROSPACE SYSTEMS. YOU MAY NOT POSSESS,
USE, COPY OR DISCLOSE THIS DOCUMENT OR ANY INFORMATION IN IT, FOR ANY PURPOSE,
INCLUDING WITHOUT LIMITATION, TO DESIGN, MANUFACTURE OR REPAIR PARTS, OR OBTAIN
ANY GOVERNMENT APPROVAL TO DO SO, WITHOUT UTC AEROSPACE SYSTEMS’ EXPRESS WRITTEN
PERMISSION. NEITHER RECEIPT NOR POSSESSION OF THIS DOCUMENT ALONE, FROM ANY
SOURCE, CONSTITUTES SUCH PERMISSION. POSSESSION, USE, COPYING OR DISCLOSURE BY
ANYONE WITHOUT UTC AEROSPACE SYSTEMS’ EXPRESS WRITTEN PERMISSION IS NOT
AUTHORIZED AND MAY RESULT IN CRIMINAL AND/OR CIVIL LIABILITY.

 

 



This document or file contains no EAR technology or ITAR technical data.

 



 

 

 



75-0356

Issue 1





 


Document Release Record (DRR) Releases

Date of Release Updates: Authorizations
(& Remarks) Active Pages Pages Added Pages Deleted Issue 1 2/4/2014 10    
Initial Release                        



 

 

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.

 





 

 

 



75-0356

Issue 1





 

Table of Contents

 



1. INTRODUCTION 1       1.1 PURPOSE 1 1.2 BACKGROUND 1 1.3 SCOPE OF EFFORT 1 1.4
POINTS OF CONTACT 2 1.5 PERIOD OF PERFORMANCE 2 1.6 UTAS FURNISHED ITEMS 2      
2. APPLICABLE DOCUMENTS 3       3. TASK DEFINITIONS 3       3.1 PROGRAM
MANAGEMENT 3 3.1.1 Program Manager 3 3.1.2 Program Plan 3 3.1.3 Cost Reporting 3
3.1.4 Risk Reporting 3 3.1.5 Configuration Management 4 3.1.6 Occupational
Health and Safety 4 3.1.7 Publicity 4 3.1.8 System Safety Assessment 4 3.2
MEETINGS AND REVIEWS 4 3.2.1 Milestone Reviews 4 3.2.1.1 Start of Work Meeting 4
3.2.2 Program Status Meeting 4 3.2.3 Semi-Monthly Meetings 5 3.2.4 “Unscheduled”
Meetings 5 3.3 DOCUMENTATION 5 3.3.1 Monthly Progress Status Reports 5 3.3.2
Acceptance Test Procedure(s) 5 3.3.3 Test Reports 5 3.3.4 Operator Manual 5
3.3.5 Training Materials 6       4. PSID DELIVERABLES 7       4.1 Documentation
Deliveries 7 4.2 Hardware Deliveries 7 4.3 Reviews and Meetings 7



  

list of tables

 



Table 1 Documentation Delivery Requirements. 7 Table 2. Hardware Delivery
Requirements. 7 Table 3. Meetings and Reviews. 7

 

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.

  



 

 

 



75-0356

Issue 1



 

1.     INTRODUCTION

 

1.1     PURPOSE

 

This Statement of Work (SOW) defines the tasks to be accomplished and the
deliverables to be supplied by PositiveID Corporation (PSID) to United
Technologies Aerospace Systems-Pomona (UTAS) in support of Joint United States
Forces Korea Portal and Integrated Threat Recognition (JUPITR) Program from the
Department of Defense (DoD) Joint Program Executive Office for Chemical and
Biological Defense (JPEO-CBD).

 

1.2     BACKGROUND

 

The JPEO-CBD has identified a requirement for biological aerosol threat agent
sensors. The Joint Program Manager for Nuclear Biological Chemical Contamination
Avoidance (JPM NBC CA) is responsible for procuring prototype sensors, including
the M-BAND system capable of providing biological detection, collection and
identification capability, in support of an Advanced Technology Demonstration
(ATD) program by JUPITR. There is also an Assessment of Environmental Detection
(AED) that will be performed during the program.

 

The purpose of the JUPITR ATD AED is to assess multiple technologies for
performance in a laboratory and outdoor setting. The assessment will baseline
performance, reliability, maintainability, ease of use, and cost of operation to
provide the “best of breed” and most affordable options for the U.S. Army (USA)
and U.S. Air Force (USAF). Further, the AED will provide a test bed for the USA
and USAF to exercise concepts of operation and concepts of deployment in support
of finalization of doctrine. M-BAND is to provide rapid, stationary biological
detection and identification for consequence management.

 

1.3     SCOPE OF EFFORT

 

The scope of this effort includes the restoration to function, including
previously identified system improvements, of four (4) M-BAND systems previously
produced under Phase I of the BioWatch Gen-3 program. One of the assumptions of
this SOW is that Department of Homeland Security (DHS) Office of Health Affairs
(OHA) will provide written permission for the use of this hardware as part of
the JUPITR program.

 

PositiveID Corporation will provide the necessary resources and expertise to
support successful completion of the referenced Performance Work Statement (PWS)
by the UTAS/PSID team, to include systems engineering, Sample Prep module
expertise, PCR module expertise, and biology support. The efforts to be
supported by PSID towards completion of the PWS include:

 

Upgrade and return to function of four (4) M-BAND systems plus 2 spares of the
Sample Prep and PCR module over an initial period of six (6) months in duration
in accordance with the proposal plan.

 

Deliver these upgraded four instruments in two (2) separate shipments of two (2)
M-BAND systems each.

 

Support for the second phase of this effort, where the delivered systems will
undergo performance testing at Aberdeen Proving Ground, Maryland, and
environmental testing in the Republic of Korea (ROK) will be covered by a
separate Statement of Work.

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 1

 

 



75-0356

Issue 1



 

1.4     POINTS OF CONTACT

 

The UTAS program point of contact for this project is:

 

Souzan Thoresen, Program Manager

United Technologies Aerospace Systems-Pomona

2771 North Garey Avenue

Pomona, CA 91767-2801

Telephone (909) 593-3581, Ext. 4015

Facsimile: (860) 660-9527

e-mail: souzan.thoresen@utas.utc.com

 

  

The UTAS technical point of contact for this project is:

 

Michael Tissandier, Project Engineer

United Technologies Aerospace Systems-Pomona

2771 North Garey Avenue

Pomona, CA 91767-2801

Telephone (909) 593-3581, Ext. 4057

Facsimile: (860) 660-6395

e-mail: michael.tissandier@utas.utc.com

 

  

The UTAS contracting point of contact for this project is:

 

Kenny Ray, Purchasing Supervisor

United Technologies Aerospace Systems-Pomona

2771 North Garey Avenue

Pomona, CA 91767-2801

Telephone (909) 593-3581, Ext. 5142

Facsimile: (909) 392-3203

e-mail: kenny.ray@utas.utc.com

 

  

The PSID point of contact for this project is:

 

Lyle Probst, President

PositiveID Corporation

1252 Quarry Lane. Suite A

Pleasanton, CA 94566

Telephone (925) 474-2189

e-mail: lprobst@microfluidicsystems.com

 

1.5     PERIOD OF PERFORMANCE

 

The anticipated period of performance for this project will be 13 months from
date of award, which is anticipated to be on or around March 3, 2014.

 

1.6     UTAS FURNISHED ITEMS

 

Immediately following contract award and release of the BioWatch equipment by
Office of Health Affairs, UTAS shall deliver the PCR and Sample Prep modules for
use in the JUPITR Program currently stored at the Pomona facility to the PSID
facility to begin the refurbishment of those units.

 

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 2

 



 

75-0356

Issue 1

 

UTAS will procure all materials and reagents necessary for both the
refurbishment and the test phases with input on quantity, part numbers, etc.
from PSID. UTAS shall also provide the ABi7500 necessary to perform the quality
control testing of the reagents at the Pomona facility prior to use. PSID shall
provide those lab materials necessary for the reagent QC that do not exist at
UTAS. It is understood that these materials (pipetters, etc…) already exist at
the PSID facility and are not a new purchase.

 

2.     APPLICABLE DOCUMENTS

 

The following documents are applicable to this SOW to the extent referenced
herein, as provided by the JPM CBD office.

 

Document Number Date Document Title TBD Dec. 23, 2013 Draft Performance Work
Statement for the JUPITR program

 

3.     TASK DEFINITIONS

 

3.1     PROGRAM MANAGEMENT

 

3.1.1     Program Manager

 

PSID shall assign a Program Manager who shall plan, direct and schedule the
timely and cost-effective completion of all tasks. The PM shall be responsible
for the successful performance of this effort and shall have the authority
necessary to meet this responsibility. The PM shall be the primary contact for
providing program technical, cost, and schedule data. The PM shall maintain
close liaison with the Buyer and the UTAS PM to keep them informed of progress
and problems in a timely manner.

 

3.1.2     Program Plan

 

PSID shall work from, and update as necessary, the agreed to WBS and Program
Plan as jointly created by UTAS and PSID. PSID will jointly organize, manage,
and schedule elements of this program with the UTAS technical and management
team. The Program Plan shall include a detailed schedule formed from a WBS
structure, along with a narrative describing each of the WBS tasks and resources
dedicated to each. PSID shall work from the existing Program Plan, to include
the identification of risks and their mitigation.

 

3.1.3     Cost Reporting

 

PSID shall provide a brief report of contract cost status as part of a Monthly
Progress Status Report (MPSR). Actual performance shall be compared to the
baselined budget and schedule. PSID shall notify UTAS when actual costs exceed
85% of the funded cost of the total contract.

 

3.1.4     Risk Reporting

 

PSID shall assist UTAS in the creation and maintenance of a risk database and
development of mitigation plans to offset program risks. Ongoing program risks
shall be evaluated on at least a monthly basis and risk status collaboratively
assessed throughout the program.

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 3

 

 

75-0356

Issue 1

 

3.1.5     Configuration Management

 

PSID shall assist UTAS in the generation of a robust configuration baseline for
the systems prior to refurbishment and test activities. Maintenance of the
configuration shall be the responsibility of UTAS with strong support from PSID
to ensure the as-delivered configuration, including improvements implemented as
part of the preparation for field testing, is captured and well understood prior
to the delivery and start of the field tests.

 

3.1.6     Occupational Health and Safety

 

PSID shall ensure that all delivered modules and equipment comply with
occupational health and safety standards to ensure that all government,
contractor, subcontractor and test personnel are not exposed to undue hazards.

 

3.1.7     Publicity

 

The parties acknowledge that this contract constitutes a material agreement for
PositiveID and as such will need to be reported to the SEC on Form 8-K.
PositiveID wishes to issue a press release to announce this contract, which
would be included (attached) to that Form 8-K. PositiveID agrees that it will
not (or anyone acting on behalf of PSID), refer to the supplies, services, or
equipment furnished pursuant to the provisions of this contract in any public
news release or commercial advertising without first obtaining explicit written
consent to do so from the JPM NBC CA Program Manager and the UTAS Manager of
Contracts. Such requests made to the JPM NBC CA, if any, shall be coordinated
with UTAS.

 

3.1.8     System Safety Assessment

 

PSID shall provide supporting data and information necessary for UTAS to prepare
and submit a system Safety Assessment Report (SAR) IAW MIL-STD-882E.

 

 

3.2     MEETINGS AND REVIEWS

 

3.2.1     Milestone Reviews

 

3.2.1.1     Start of Work Meeting

 

PSID PM shall help prepare for and participate in the Start-of-Work Meeting at
the UTAS facility in Pomona within fifteen (15) days ARO. PSID shall provide any
presentation materials 3 days prior to the meeting. The meeting will consist of
working level discussions in areas of system requirements, safety, assessment
scope, system disposition post-test, and contract administration.

 

UTAS shall prepare meeting minutes and action items. PSID shall be responsible
for completing any assigned and agreed upon action items on a timely basis.

 

3.2.2     Program Status Meeting

 

PSID shall help prepare for and participate in one (1) Program Status Meeting to
be held four (4) months ARO (TBR) at the UTAS facility in Pomona with the
customer. The meeting shall be attended by the PSID PM and Project Engineer (or
equivalent). The meeting shall consist of a working level technical discussion
reviewing the system hardware and software design, and to ensure the system will
meet the delivery schedule, costs and spend plans, and risks and mitigation
actions. Other topics shall include operating procedures, system operational
limitations, requests for waiver or deviation to any technical evaluation tests
or procedures. UTAS shall prepare meeting agendas, minutes and action items.
PSID shall be responsible for completing any assigned and agreed upon action
items on a timely basis.

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 4

 

 

75-0356

Issue 1

 

3.2.3     Semi-Monthly Meetings

 

Throughout both phases of the program, PSID shall support semi-monthly meetings
with the JPM and UTAS to discuss technical progress, or any problems or issues
that require immediate action. It is expected that these meetings shall be by
teleconference, although the JPM has allowed for the possibility of meeting at
the UTAS facility in Pomona.

 

3.2.4     “Unscheduled” Meetings

 

Throughout the both phases of the program, PSID shall support meetings not
currently scheduled with the JPM and UTAS to discuss technical progress or any
problems or issues that require immediate action. For proposal purposes, PSID
should assume 1 trip to Pomona by the PM during each of the two phases of the
program for meetings lasting two (2) days.

   

3.3     DOCUMENTATION

 

The following documentation shall be provided as part of this contract. Unless
otherwise stated, all documentation deliveries shall be made electronically in
Microsoft Office 2003 compatible format.

 

3.3.1     Monthly Progress Status Reports

 

PSID shall prepare and submit MPSRs to UTAS not later than five days after the
close of each calendar month. In addition to the cost, schedule and risk data
required by sections 3.1.3 through 3.1.5, these reports shall technical progress
achieved against project goals, and updated schedule, list of risks and their
mitigation, and recovery plans (if needed).

 

3.3.2     Acceptance Test Procedure(s)

 

PSID shall submit a System Acceptance Test Procedure for the purpose of testing
the M-BAND Test Units prior to delivery IAW Table 1. PSID shall also submit
Module-level Acceptance Test Procedures for the purpose of testing the
deliverable modules. It is anticipated that the Acceptance Test Procedures that
currently exist within PSID shall suffice for this effort, but the final
decision for any revisions shall be by joint agreement. The procedures shall
demonstrate the functionality of the M-BAND System or M-BAND Modules and measure
performance parameters sensitive to critical component performance or
manufacturing process control. They shall include a means to record functional
and performance test data. Environmental testing is not required.

 

3.3.3     Test Reports

 

PSID shall prepare test reports for all system or module level acceptance tests
conducted during the project. Acceptance test reports shall be delivered
concurrent with hardware delivery. Any other test reports shall be submitted no
later than 14 days following completion of a test.

 

3.3.4     Operator Manual

 

PSID shall prepare, and submit to UTAS for review, Operator Manuals of
sufficient quality and detail to allow independent laboratory personnel to
operate and maintain the M-BAND systems while in the laboratory or deployed in
the field IAW Table 1. Operator manuals shall be updated and corrected on an
as-required basis to reflect design changes, clarifications, and correction of
any errors that may be found.

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 5

 

 

75-0356

Issue 1

 

3.3.5     Training Materials

 

PSID shall prepare Training Materials to facilitate the training of independent
laboratory personnel to operate the equipment prior to the start of each test
IAW Table 1. Like the Operator Manual, the Training Materials shall be updated
between each training session to reflect design changes, clarifications and
correction of any errors that may be found. The Training Materials shall include
sufficient detail for PSID to certify qualified operators at the conclusion of
each training session. It is perfectly acceptable to use the Operator Manual as
the only training material if the manual is sufficiently detailed. Updated
training materials shall be submitted to UTAS 120 days ARO for review and
re-production.

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 6

 

 

75-0356

Issue 1

 

4.     PSID DELIVERABLES

 

4.1     Documentation Deliveries

 

The contract documentation in Table 1 will be delivered in soft copy only
according to schedule.

 

Table 1 Documentation Delivery Requirements.

 



Item Due 1.  Program Plan

Draft: Not Later Than (NLT) 10 days After Receipt of Order (ARO)

 

Final: NLT 21 days ARO

 

2.  Monthly Progress  Status Report (MPSR) NLT 10 days after close of each month
3.  Cost Report With each end of month invoice 4.  Acceptance Test Procedure(s)
NLT 60 days ARO 5.  Test Reports Upon delivery of Modules to UTAS 6.  Operator
Manuals NLT 120 days ARO 7.  Training Materials NLT 10 days prior to each
training session



 

4.2     Hardware Deliveries

 

The hardware defined in Table 2 shall be delivered according to schedule.

 

Table 2. Hardware Delivery Requirements.

 

Item Due All Modules in latest configuration 6 (ea) 8 weeks after receipt of
existing modules On-site support for refurbishment and test of M-BAND systems in
Pomona Per schedule



 

4.3     Reviews and Meetings

 

The following reviews shall be provided according to the schedule in Table 3.
Unless otherwise specified, the meetings are assumed to be held in person at the
UTAS facility in Pomona, CA.

 

Table 3. Meetings and Reviews.

 

Item Due Date Start-of-Work Meeting NLT 15 days ARO (date mutually agreed upon
between JPM, UTAS, and PSID) Semi-Monthly meetings (teleconference) 1st NLT 30
days ARO and not to exceed two (2) per month. Program Status Review Meeting NLT
four (4) months ARO (date mutually agreed upon between JPM, UTAS, and PSID)
“Unscheduled” Meetings For proposal purposes, assume two (2) meetings of 2 day
duration, one in each of the two phases of the program.

 

 



UTAS PROPRIETARY. SUBJECT TO THE RESTRICTION ON THE TITLE OR COVER PAGE.

This document or file contains no EAR technology or ITAR technical data.





 



Page 7

